Citation Nr: 1329947	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected phlebitis, unilateral, left thigh residuals of shell fragment wound (SFW) on either schedular or extraschedular basis. 

2.  Entitlement to an initial compensable disability rating for aneurysm, large artery. 

3.  Entitlement to an initial disability rating in excess of 10 percent for shell fragment wound, Muscle Group XIV. 

4.  Entitlement to an initial disability rating in excess of 10 percent for shell fragment wound, Muscle Group XIII. 

5.  Entitlement to a compensable evaluation for service-connected shell fragment wound scar on the scalp.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to February 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO decision, which denied the aforementioned claims.

In January 2013, the issue of entitlement to service connection for memory loss was also on appeal.  In a March 2013 decision, the RO granted entitlement to service connection for major depressive disorder, which included the symptom of memory loss.  The Board finds this issue has been satisfied and is no longer on appeal. 

These claims for increased ratings for phlebitis and a head scar were remanded most recently in January 2013 for further development.  The claims have since been returned to the Board. 

In the March 2013 decision, the RO also granted service connection for aneurysm, large artery, and SFW muscle groups XIV and XIII.  As these issues are part of the original claim for an increased rating for residuals of a SFW, the Board will also address them on appeal. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). 

On his original VA Form 9, dated in April 2009, the Veteran requested a hearing before a Member of the Board at a local VA office.  It was unclear if he desired a hearing before a traveling Member of the Board sitting at the RO or a videoconference hearing before a Member of the Board.  The Veteran was scheduled for a hearing but requested that the hearing be rescheduled.  The case was remanded by the Board in June 2012 to schedule the Veteran for a Board hearing.  In July 2012, the RO requested the Veteran inform them as to what kind of hearing the Veteran wanted, videoconference or in-person hearing at the RO.  In January 2013, the Board remanded the claims for additional development.  In April 2013, an August 2012 response from the Veteran was associated with the claims file reiterating a request for a hearing, but not specifying the kind of hearing. 

Since the Veteran has previously expressed his desire for a hearing before the Board at the RO, the case must be remanded so as to provide the Veteran an opportunity to present testimony during a hearing before a member of the Board.

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran specify where he would prefer a Board hearing to include Travel Board or videoconference (if available.)

2.  The RO should then schedule the Veteran for her requested hearing, pursuant to his August 2012 request, at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


